DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/05/2020, with respect to the rejection(s) of claim(s) 1-42 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adachi, Gillis et al., Seidel et al., and Ramalingamoorthy et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 19-26, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Patent Publication No. 20130343604) hereinafter referred to as Adachi; in view of Gillis (U.S. Patent No. 8805008) hereinafter referred to as Gillis.

Regarding Claim 1, Adachi discloses a method, comprising:
tracking a first tracking area (e.g. human body in rectangle 304 of fig. 3B is tracked by tracking unit 103);
tracking a second tracking area (e.g. human body in rectangle 305 of fig. 3B is tracked by tracking unit 103); and
performing picture processing in response to determining that the amount of overlap passes a threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48).
Adachi fails to explicitly disclose determining, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame.
However, Gillis teaches determining, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (e.g. when the portions of an image representing these objects overlap more than some selected amount in the different images in a sequence of images, distinguishing between and tracking the different objects in the cluster in the sequence of images may be more difficult than desired; column 1 lines 39-43).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Gillis, into the teachings of Adachi, to provide a method and apparatus for tracking closely spaced objects (CSOs) in images.

the method of claim 1, wherein the picture processing is performed once the amount of overlap becomes greater than the threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48).

Regarding Claims 3 and 23, Adachi discloses the method of claim 1, wherein the picture processing is performed once the amount of overlap becomes less than the threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48).

Regarding Claims 4 and 24, Adachi discloses the method of claim 1, wherein determining the amount of overlap is based on whether the first tracking area is larger than the second tracking area (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48).

Regarding Claims 5 and 25, Adachi discloses the method of claim 1, wherein the picture processing comprises capturing a photograph (e.g. paragraph 25 suggest that an image is captured by a camera and processed).

Regarding Claims 6 and 26, Adachi discloses the method of claim 5, wherein the photograph is captured from live footage (e.g. the processing of detecting the object to be used for passage sensing is required to be executed at a high speed based on background .

Regarding Claims 19 and 39, Adachi discloses the method of claim 1, wherein the second tracking area comprises an action line, wherein the amount of overlap passes the threshold upon the first tracking area crossing the action line (e.g. determination of whether or not there is intersection is a determination of whether or not the human body attribute object crossed the line segment 501; paragraph 46).

Regarding Claims 20 and 40, Adachi discloses the method of claim 19, wherein the action line is set by a user (e.g. the determination parameter setting unit 109 performs setting of parameters for determining whether or not an object in a frame image crossed the detection line for object detection, and specifically parameters that define the detection line for object detection; paragraph 43).

Regarding Claim 21, Adachi discloses a device, comprising:
a memory (e.g. memory device as described in paragraph 25); and
a processor coupled to the memory (e.g. video processing apparatus 100 as described in paragraph 25), the processor configured to:
track a first tracking area (e.g. human body in rectangle 304 of fig. 3B is tracked by tracking unit 103);
track a second tracking area (e.g. human body in rectangle 305 of fig. 3B is tracked by tracking unit 103); and
perform picture processing in response to determining that the amount of overlap passes a threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another . 
Adachi fails to explicitly disclose determine, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame. 
However, Gillis teaches determine, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (e.g. when the portions of an image representing these objects overlap more than some selected amount in the different images in a sequence of images, distinguishing between and tracking the different objects in the cluster in the sequence of images may be more difficult than desired; column 1 lines 39-43).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Gillis, into the teachings of Adachi, to provide a method and apparatus for tracking closely spaced objects (CSOs) in images.

Regarding Claim 41, Adachi discloses an apparatus, comprising:
means for tracking a first tracking area (e.g. human body in rectangle 304 of fig. 3B is tracked by tracking unit 103);
means for tracking a second tracking area (e.g. human body in rectangle 305 of fig. 3B is tracked by tracking unit 103); and
means for performing picture processing in response to determining that the amount of overlap passes a threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48). 
 means for determining, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame. 
However, Gillis teaches means for determining, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (e.g. when the portions of an image representing these objects overlap more than some selected amount in the different images in a sequence of images, distinguishing between and tracking the different objects in the cluster in the sequence of images may be more difficult than desired; column 1 lines 39-43).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Gillis, into the teachings of Adachi, to provide a method and apparatus for tracking closely spaced objects (CSOs) in images.

Regarding Claim 42, Adachi discloses a computer-program product, comprising a non-transitory computer-readable medium having instructions thereon, the instructions comprising:
code for causing a device to track a first tracking area (e.g. human body in rectangle 304 of fig. 3B is tracked by tracking unit 103);
code for causing the device to track a second tracking area (e.g. human body in rectangle 305 of fig. 3B is tracked by tracking unit 103); and
code for causing the device to perform picture processing in response to determining that the amount of overlap passes a threshold (e.g. association is performed when the overlap ratio of each of a circumscribed rectangle 304 of a human body and a circumscribed rectangle 305 of another human body to the circumscribed rectangle 303 of the object exceeds the preset threshold; paragraph 48). 
 code for causing the device to determine, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame. 
However, Gillis teaches code for causing the device to determine, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (e.g. when the portions of an image representing these objects overlap more than some selected amount in the different images in a sequence of images, distinguishing between and tracking the different objects in the cluster in the sequence of images may be more difficult than desired; column 1 lines 39-43).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Gillis, into the teachings of Adachi, to provide a method and apparatus for tracking closely spaced objects (CSOs) in images.

Claims 7-12, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi; in view of Gillis; further in view of Seidel et al. (U.S. Patent Publication No. 20130330060) hereinafter referred to as Seidel.

Regarding Claims 7 and 27, Adachi fails to explicitly disclose the method of claim 1, wherein the picture processing comprises editing a video sequence. 
However, Seidel teaches wherein the picture processing comprises editing a video sequence (e.g. paragraph 51 suggest that a user input may be used to edit the video).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Seidel, into the teachings of Adachi, to provide a system for quick and easy manipulation of the body shape and proportions of a human actor in arbitrary video footage.

Regarding Claims 8 and 28, Adachi fails to explicitly disclose the method of claim 7, wherein editing the video sequence includes removing an object tracked within the first tracking area from the video sequence. 
However, Seidel teaches wherein editing the video sequence includes removing an object tracked within the first tracking area from the video sequence (e.g. paragraph 4 suggest that certain objects can be removed from the video stream). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Seidel, into the teachings of Adachi, to provide a system for quick and easy manipulation of the body shape and proportions of a human actor in arbitrary video footage.

Regarding Claims 9 and 29, Adachi discloses the method of claim 8, further comprising:
selecting a second frame of the video sequence, wherein the first tracking area does not overlap a corresponding replacement area in the second frame (e.g. see fig. 5); and
replacing the first tracking area in the first frame with the corresponding replacement area from the second frame (see fig. 2B).

Regarding Claims 10 and 30, Adachi discloses the method of claim 9, wherein the second frame occurs later in time than the first frame (e.g. generally a tracking line, which is a moving object tracking trajectory, is used. Determination of object crossing or determination of an intrusion is performed by detecting intersection or inclusion of a determination region frame or determination line segment set in an image and a tracking line; paragraph 6).

the method of claim 9, wherein the second frame occurs earlier in time than the first frame (e.g. generally a tracking line, which is a moving object tracking trajectory, is used. Determination of object crossing or determination of an intrusion is performed by detecting intersection or inclusion of a determination region frame or determination line segment set in an image and a tracking line; paragraph 6).

Regarding Claims 12 and 32, Adachi discloses the method of claim 9, further comprising:
storing the first frame as part of an edited video sequence (e.g. the moving image or the still image may be acquired from a memory in the video processing apparatus 100; paragraph 28).

Claims 13-18, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi; in view of Gillis; further in view of Ramalingamoorthy et al. (U.S. Patent Publication No. 20140362225) hereinafter referred to as Ramalingamoorthy.

Regarding Claims 13 and 33, Adachi fails to explicitly disclose the method of claim 1, further comprising receiving a first user selection of the first tracking area.
However, Ramalingamoorthy teaches receiving a first user selection of the first tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Adachi, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 14 and 34, Adachi fails to explicitly disclose the method of claim 13, further comprising receiving a second user selection of the second tracking area. 
However, Ramalingamoorthy teaches receiving a second user selection of the second tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Adachi, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 15 and 35, Adachi discloses the method of claim 13, wherein the first user selection is based on a shape (e.g. there is a method of associating objects for which there is a high correlation between frames using such things as size (area), shape and color of the object; paragraph 31).

Regarding Claims 16 and 36, Adachi discloses the method of claim 15, wherein the shape is selected by a user (e.g. there is a method of associating objects for which there is a high correlation between frames using such things as size (area), shape and color of the object; paragraph 31).

Regarding Claims 17 and 37, Adachi discloses the method of claim 13, wherein the first user selection is based on a selection of an object (e.g. there is a method of associating objects for which there is a high correlation between frames using such things as size (area), shape and color of the object; paragraph 31).

Regarding Claims 18 and 38, Adachi fails to explicitly disclose the method of claim 1, wherein a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area. 
However, Ramalingamoorthy teaches wherein a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area (e.g. the tracking processor may do this by comparing successive frames in order to detect changes. Pixel changes may be compared with threshold values for the magnitude of change as well as the size of a moving object (e.g., number of pixels involved) to detect the shape and size of each person that is located within a video stream; paragraph 29). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Adachi, to provide better methods of detecting and tracking events within such spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423